                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

STANLEY HALL-KRABILL,

          Plaintiff,

v.                             Case No:   2:18-cv-399-FtM-29UAM

MARY     ANDERSON,     State
Attorney, CHRISTOPHER FRYE,
Attorney, KATHLEEN A. SMITH,
Public Defender, ASMA ANWAR,
Public Defender, J. FRANK
PORTER,    and   STATE    OF
FLORIDA,

          Defendants.


                        ORDER OF DIMISSAL

     This matter comes before the Court upon review of the file.

Plaintiff, while a pretrial detainee in the Lee County Jail, filed

a civil rights complaint form pursuant to 42 U.S.C. § 1983 (Doc.

#1, Complaint) accompanied by a motion to proceed in forma pauperis

(Doc. #2).   Because Plaintiff is a prisoner and seeks leave to

proceed in forma pauperis, the Court must review the Complaint

pursuant to the provisions of 28 U.S.C. § 1915A and § 1915(e).

Having reviewed Plaintiff’s Complaint and attachments, the Court

finds it is subject to dismissal without prejudice pursuant to 28

U.S.C. §§ 1915A (b)(1) and (2) and/or §§ 1915(e)(2)(B)(ii) and

(iii).
                                        I.

      The Complaint names the following as defendants in both their

individual and official capacities: Mary Anderson, State Attorney;

Christopher     Frye,   Public    Defender,         Kathleen   A.   Smith,    Public

Defender, Asma Anwar, Public Defender, Judge J. Frank Porter, and

the   State    of   Florida.   (Doc.    #1     at    2-3).     Plaintiff     alleges

violations of his civil rights stemming from the “[t]he fact that

Lee County took 89 days to charge [Plaintiff], but never released

[him] after the 40th day on [his] own recognizance.”                  (Doc. #1 at

6).   Plaintiff avers that he was arrested on January 26, 2018 but

was not charged with an offense for 89 days and was not released

after his 40th day.       (Id.)    Plaintiff claims that the failure to

timely charge him or release him violates Florida law.                  (Id.)    In

support, Plaintiff attaches the following exhibits:                   a March 17,

2018, letter from Plaintiff to Asma Anwar in which Plaintiff cites

to Fla. R. Crim. P. Rule 3.134 (Doc. #1-1 at 2-3); a photocopy of

Fla. R. Crim. P. Rule 3.134 1 (Doc. #1-1 at 4); a February 20, 2018,


      1   In pertinent part, Fla. R. Crim. P. Rule 3.134 provides
that:
      The state shall file formal charges on defendants in
      custody by information, or indictment . . . within 30
      days from the date on which the defendants are arrested
      . . .. If the defendant remains uncharged, the court
      on the 30th day and with notice to the state shall:
              (1) Order the defendant automatically be
              released on their own recognizance on the 33rd
              day unless the state files formal charges by
              that date; or
              (2)   If good cause is shown by the state,

                                       - 2 -
letter   from   the   Office   of   the   Public   Defender   to   Plaintiff

notifying Plaintiff of his Arraignment on February 26, 2018 (Doc.

#1-1 at 5); an Amended Information dated April 24, 2018 charging

Plaintiff with violating Fla. Stat. 794.011(b)(b), Sexual Activity

with a Child, First Degree Felony, Punishable by Life (Doc. #1-1

at 6-7); and a Notice of Hearing on Defendant’s Motion for Release

on Own Recognizance or Reduction of Bond scheduled for April 2,

2018 (Doc. #1-1 at 9).

     Liberally construed, the Complaint alleges that Plaintiff’s

over-detention, i.e., his imprisonment past forty days, violated

his Fourteenth Amendment right to be free from continued detention.

See West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007).               The

Complaint also appears to allege a Sixth Amendment violation

stemming from appointed counsel’s “deficient conduct” in failing

“to argue the merits” and “provide reason” for holding Plaintiff

past the 40 days or arguing successfully for a bail reduction.

(Doc. #1 at 8-9).     Alternatively, Plaintiff claims that the Public

Defender “conspired to falsely keep me in custody past my 40th day

with the State Attorney’s Office,” but fails to allege any facts

supporting an inference of a conspiracy.            (Doc. #1 at 9).       As

relief, Plaintiff seeks damages in excess of $10 million against




           order that he defendants automatically be
           released on their own recognizance on the 40th
           day unless the state files formal charges by
           that date.

                                    - 3 -
each defendant for lost wages, mental and emotional distress,

deprivation of life, liberty and the pursuit of happiness, loss of

residence, lost property “due to wife filing for divorce while

incarcerated”    and     attorney   fees    for   divorce,   as    well   as   an

additional $10 million for violations of his Sixth, Eighth and

Fourteenth Amendment rights. (Doc. #1 at 11).

                                     II.

     Because Plaintiff is a “prisoner” 2 and seeks to proceed in

forma pauperis, the Court        is required to review the Complaint and

“dismiss the complaint, or any portion of the complaint” if the

Court finds that the complaint “is frivolous, malicious, or fails

to   state   a   claim    upon   which     relief   may   be      granted;     or,

alternatively “seeks monetary relief from a defendant who is immune

from such relief.”       28 U.S.C. § 1915A(a)-(b); see also 28 U.S.C.

§ 1915(e)(2).

     A complaint may be dismissed as frivolous under § 1915 where

it lacks an arguable basis in law or fact.            Neitzke v. Williams,

490 U.S. 319, 325 (1989).        A claim is frivolous as a matter of law

where, inter alia, the defendants are immune from suit or the claim

seeks to enforce a right that clearly does not exist.               Id. at 327.

In addition, where an affirmative defense would defeat a claim, it


     2 Despite his pretrial detainee status, (see Doc. #1 at 5),
Plaintiff is considered a prisoner for purposes of review under 28
U.S.C. § 1915A, as the term includes “any persons incarcerated or
detained in any facility who is accused of . . . violations of
criminal law. . ..” Id. § 1915A(c).

                                    - 4 -
may be dismissed as frivolous.                 Clark v. Ga. Pardons & Paroles

Bd., 915 F.2d 636, 640 n.2 (11th Cir. 1990).

      The phrase “fails to state a claim upon which relief may be

granted” has the same meaning as the nearly identical phrase in

Federal   Rule      of   Civil    Procedure      12(b)(6).       See     Mitchell        v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (“The language of

section 1915(e)(2)(B)(ii) tracks the language of Federal Rule of

Civil Procedure 12(b)(6), and we will apply Rule 12(b)(6) standards

in reviewing dismissals under section 1915(e)(2)(B)(ii).”).                              See

also Thomas v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010).

That is, although a complaint need not provide detailed factual

allegations, there “must be enough to raise a right to relief above

the speculative level,” and the complaint must contain enough facts

to state a claim that is “plausible on its face.”                     Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555–56 (2007). “A claim is factually

plausible where the facts alleged permit the court to reasonably

infer   that    the      defendant's      alleged     misconduct      was     unlawful.

Factual   allegations           that     are    ‘merely      consistent          with’    a

defendant's      liability,      however,       are   not    facially       plausible.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      In making the above determinations, all factual allegations

in the complaint must be viewed as true.                    Brown v. Johnson, 387

F.3d 1344, 47 (11th Cir. 2004).                However, “[courts] are not bound

to   accept    as   true    a    legal    conclusion        couched    as    a    factual



                                         - 5 -
allegation.”   Twombly, 550 U.S. at 555.       Nonetheless, the Court

must read the plaintiff’s pro se allegations in a liberal fashion.

Haines v. Kerner, 404 U.S. 519 (1972).          Ordinarily, a pro se

litigant must be given an opportunity to amend his complaint.

Brown at 1349.    However, if an amendment would be futile, the

district court may deny leave to amend.        Bryant v. Dupree, 252

F.3d 1161, 1163 (11th Cir. 2001).    See also Howard v. Memnon, 572

F. App’x 692, 696-97 (11th Cir. 2014) (district court did not abuse

its discretion in dismissing complaint as frivolous where no facts

supported   constitutional   violation   and   no   indication   a   more

carefully drafted pleading might state a claim.).

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the Constitution or federal law, and (2) the deprivation occurred

under color of state law.    Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011) (citing Arrington v. Cobb County, 139 F.3d 865,

872 (11th Cir. 1998).    In addition, a plaintiff must allege and

establish an affirmative causal connection between the defendant’s

conduct and the constitutional deprivation.           Marsh v. Butler

County, Ala., 268 F.3d 1014, 1059 (11th Cir. 2001); Swint v. City

of Wadley, Ala., 51 F.3d 988, 999 (11th Cir. 1995); Tittle v.

Jefferson County Comm'n, 10 F.3d 1535, 1541 n.1 (11th Cir. 1994).




                                - 6 -
                                   III.

      The Court, having considered Plaintiff’s Complaint and the

exhibits attached thereto, 3 finds this case subject to dismissal

because it lacks arguable basis in fact.        Neitzke v. Williams, 490

U.S. at 325.     Significant is the fact that Plaintiff attaches as

an exhibit the Amended Information filed April 24, 2018 (Doc. #1-

1 at6-7).     The fact that an Amended Information was filed indicates

that an initial Information was filed earlier in time.           Indeed, a

review of the Lee County Clerk’s docket in Plaintiff’s underlying

criminal case at 18-CF-000038-(JFP) reveals that on January 26,

2018, Plaintiff was arrested and booked into the Lee County Jail

and charged with violating Florida Statute 794.011(8)(a), Sexual

Assault, Sexual Battery Act by Custodian, Victim Under 18, a Third-

Degree Felony. 4    Plaintiff was arraigned on January 27, 2018.          On

February 22, 2018, Mary Anderson, Assistant State Attorney, filed

an   Information   and   amended   the    charges   against   Plaintiff   to

violating Florida Statute 794.011(8)(b), Sexual Activity with a


      3The Federal Rules of Evidence provide that a court may take
judicial notice of an adjudicative fact “that is not subject to
reasonable dispute” because it “can be accurately and readily
determined from sources whose accuracy cannot reasonably be
questioned.” Fed. R. Evid. 201 (b)(2). Further, “the court may
take judicial notice at any stage of the proceeding.” Id., 201(d);
McDowell Bey v. Vega, 588 F. App’x 923, 926-927 (11th Cir. 2014);
see also Report & Recommendation, Davis v. McKenzie, Case No. 16-
62499, 2017 WL 8809918 (S.D. Fla. Nov. 30, 2017) adopted by Davis
v. McKenzie, 2018 WL 1813897 (Jan. 19, 2018)(taking judicial notice
of documents filed by plaintiff in another court in sua sponte
dismissing complaint pursuant to 28 U.S.C. § 1915).
      4   https://matrix.leeclerk.org/DocView.

                                   - 7 -
Child, a First-Degree Felony.             Consequently, contrary to the

averments in the Complaint, the State filed an Information formally

charging Plaintiff within 27 days from the date that Plaintiff was

arrested and placed in custody.        Moreover, even if Plaintiff had

been denied rights afforded him under Florida law, it is clear

that a violation of state law is not, alone, sufficient to state

a federal claim under § 1983.       Knight v. Jacobson, 300 F.3d 1272,

1276 (11th Cir. 2002).

                                    IV.

     Alternatively, Plaintiff cannot bring a § 1983 claim against

Christopher Frye, Kathleen A. Smith, and Asma Anwar, from the

Public Defender’s Office.       The Supreme Court has held that a public

defender “does not act under color of state law when performing a

lawyer's traditional functions as counsel to a defendant in a

criminal proceeding.”      Polk County, et al. v. Dodson, 454 U.S.

312, 325 (1981) (footnote omitted); Hall v. Tallie, 597 F. App’x

1042, 1044 (11th Cir. 2015); Grinder v. Cook, 522 F. App’x 544,

547 (11th Cir. 2007).           Consequently, counsel with the Public

Defender’s Office are not deemed state actors and no viable § 1983

claim is stated to the extent the Amended Complaint attributes

liability   to   the   Public    Defenders   in   connection    with   their

handling,   or   alleged   mishandling,      of   Plaintiff’s   underlying

criminal case.    Further, while “a public defender may be liable

under § 1983 if he or she conspires with someone who did deprive



                                   - 8 -
the plaintiff of one or more of his legally recognized rights under

color of state law,” Hall v. Tallie, 597 F. App’x 1042, 1044 (11th

Cir. 2015), a plaintiff must allege sufficient facts and cannot

rely upon mere conclusory allegations to demonstrate a conspiracy.

Kearson v. Southern Bell Tel. & Tel. Co., 763 F. 2d 405, 407 (11th

Cir. 1985) (“In civil rights and conspiracy actions, conclusory,

vague, and general allegations of conspiracy may justify dismissal

of a complaint.”); see also Barr v. Gee, 437 F. App’x 865, 875

(11th Cir. 2011) (affirming district court’s sua sponte dismissal

of    arrestee’s       §   1983   complaint    containing      only    conclusory

allegations      of    conspiracy    between    public   defender      and     state

officials).

      Further,        Plaintiff’s    claims    against   the    Mary     Anderson,

Assistant State Attorney, are barred because “prosecutors are

entitled to absolute immunity from suits under section 1983 for

activities that are intimately associated with the judicial phase

of the criminal process.”           Allen v. Florida, 458 F. App’x 841, 843

(11th Cir. 2012) (internal quotations and citations omitted).

Notably, the Complaint contains no allegations as to Judge Porter,

other than naming Judge Porter as a defendant.                   (See generally

Doc. #1).     Regardless, judges are entitled to absolute immunity

from lawsuits or actions taken in their judicial capacity unless

the    actions     were     undertaken    in    “complete      absence    of    all

jurisdiction.”         Id.; see also Wahl v. McIver, 773 F.2d 1169, 1172



                                       - 9 -
(11th Cir. 1985). Immunity attaches even if the actions “are in

excess   of   their   jurisdiction   and   alleged   to   have   been     done

maliciously or corruptly.”      Whal, Id. (quoting Bradley v.Fisher,

80 U.S. (13 Wall.) 335, 351 (1871)).       Similarly, no action may lie

against the State of Florida because the Eleventh Amendment bars

suits against the State brought by private citizens.                Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989); McClendon v.

Ga. Dep’t of Comm. Health, 261 F. 3d 1252, 1256 (11th Cir. 2001).

     Accordingly, it is hereby

     ORDERED:

     1. The Complaint is DISMISSED without prejudice pursuant to

         28    U.S.C.    §   1915A(b)(1)     and     (b)(2)      and/or      §

         1915(e)(2)(B)(ii) and (iii) and with prejudice as to Mary

         Anderson, Assistant State Attorney, Judge Porter, and the

         State of Florida.

     2. The Clerk of Court shall terminate any pending motions,

         enter judgment, and close this file.


     DONE and ORDERED at Fort Myers, Florida, this            6th    day of

February, 2019.




SA: FTMP-1
Copies:
Counsel of Record



                                 - 10 -
